Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.

EXAMINER'S AMENDMENT
1.  (Currently amended)  A printed circuit board, comprising:
a core layer having a first through-portion;
a coil structure disposed in the first through-portion and comprising a support member, a first coil pattern in a planar spiral form disposed on one surface of the support member, 
and a body comprising a magnetic substance, 
wherein the support member and the first coil pattern are accommodated in the body;
a first build-up layer covering at least a portion of the core layer and disposed in at least a portion of the first through-portion, 
the coil structure accommodated in the first build-up layer;
a first wiring layer disposed on one surface of the first build-up layer; and

wherein the first via layer comprises a first wiring via connecting at least a portion of the first wiring layer to the first coil pattern, 
the body comprises a first opening exposing a portion of the first coil pattern, [[and]] 
the first build-up layer is disposed in at least a portion of the first opening,
the coil structure further comprises a second coil pattern in a planar spiral form disposed on the other surface of the support member and accommodated in the body, 
and a connection via passing through the support member and connecting the first and second coil patterns to each other,
the support member comprises a through-hole passing through the support member in a region corresponding to a center portion of the first coil pattern and a region corresponding to a center portion of the second coil pattern,
the magnetic substance is disposed in at least a portion of the through-hole,
the support member is an insulating base, and
the support member and the body are comprised of different materials.

2.  (Previously presented)  The printed circuit board of claim 1, wherein the first wiring via on the first opening passes through at least a portion of the first build-up layer to be connected to the first coil pattern.



4.  (Original)  The printed circuit board of claim 1, wherein the support member and the first coil pattern are spaced apart from a side surface of the body.

5.  (Original)  The printed circuit board of claim 4, wherein an exterior side surface of the support member and an exterior side surface of the first coil pattern are physically spaced apart from the first build-up layer, and
the magnetic substance is disposed in at least a portion between the first build-up layer and the exterior side surface of the support member, 
and at least a portion between the first build-up layer and the exterior side surface of the first coil pattern.

6.  (Canceled)  

7.  (Currently amended)  The printed circuit board of claim [[6]] 1, wherein the coil structure further comprises a first insulating film disposed on the one surface of the support member and covering at least a portion of the first coil pattern, 
and a second insulating film disposed on the other surface of the support member and covering at least a portion of the second coil pattern.

1, further comprising a second wiring layer disposed on the other surface of the first build-up layer, and
a second via layer passing through at least a portion of the first build-up layer and connected to the second wiring layer,
wherein the second via layer comprises a second wiring via connecting at least a portion of the second wiring layer to the second coil pattern.

9.  (Original)  The printed circuit board of claim 8, wherein the body comprises a first opening exposing at least a portion of the first coil pattern and a second opening exposing at least a portion of the second coil pattern,
the first build-up layer is disposed in at least a portion of the first opening and at least a portion of the second opening,
the first wiring via passes through at least a portion of the first build-up layer on the first opening to be connected to the first coil pattern,
the second wiring via passes through at least a portion of the first build-up layer on the second opening to be connected to the second coil pattern, and
at least a portion of the first wiring via in the first opening and at least a portion of the second wiring via in the second opening are covered by the first build-up layer.

10.  (Original)  The printed circuit board of claim 1, wherein the first via layer further comprises a third wiring via connecting at least another portion of the first wiring layer to the first coil pattern at a position different from the first wiring via.

11.  (Previously presented)  The printed circuit board of claim 10, wherein the body comprises first and second openings exposing portions of the first coil pattern at different positions, 
the first build-up layer is disposed in portions of the first and second openings, and
the first and third wiring vias pass through portions of the first build-up layer on the first and second openings to be connected to the first coil pattern, respectively,
wherein at least portions of side surfaces of the first and third wiring vias in the first and second openings are covered by the first build-up layer.

12.  (Original)  The printed circuit board of claim 1, further comprising a capacitor disposed in parallel to the coil structure in the first through-portion and accommodated in the first build-up layer,
wherein the first via layer further comprises a fourth wiring via connecting at least the other portion of the first wiring layer to the capacitor.

13.  (Original)  The printed circuit board of claim 1, wherein the core layer further comprises a second through-portion spaced apart from the first through-portion, 
the printed circuit board further comprises a capacitor disposed in parallel to the coil structure in the second through-portion and accommodated in the first build-up layer,
wherein the first via layer further comprises a fourth wiring via connecting at least the other portion of the first wiring layer to the capacitor.

14.  (Original)  The printed circuit board of claim 1, further comprising first and second core wiring layers disposed on one surface and the other surface of the core layer, respectively;
a core via layer passing through at least a portion of the core layer and connecting the first and second core wiring layers to each other;
a second wiring layer disposed on the other surface of the first build-up layer; and
a second via layer passing through at least a portion of the first build-up layer and connected to the second wiring layer,
wherein the first core wiring layer and the first wiring layer are connected to each other via the first via layer, and
the second core wiring layer and the second wiring layer are connected to each other via the second via layer.

15.  (Original)  The printed circuit board of claim 14, further comprising:
a second build-up layer disposed on one surface of the first build-up layer;
a third wiring layer disposed on the second build-up layer;
a third via layer passing through at least a portion of the second build-up layer and connecting the first and third wiring layers to each other;
a first passivation layer disposed on the second build-up layer and comprising a plurality of first openings exposing at least a portion of the third wiring layer;
a third build-up layer disposed on the other surface of the first build-up layer;
a fourth wiring layer disposed on the third build-up layer;

a second passivation layer disposed on the third build-up layer and comprising a plurality of second openings exposing at least a portion of the fourth wiring layer.

16-17.  (Canceled)  

18.  (Currently amended)  A printed circuit board, comprising:
a plurality of insulating layers, 
a plurality of wiring layers, 
and a plurality of via layers; and
a coil structure embedded in the plurality of insulating layers,
wherein the coil structure comprises a support member, 
a first coil pattern in a planar spiral form disposed on 
and a body comprising a magnetic substance, 
the support member and the first coil pattern embedded in the body, 
first coil pattern, [[and]]
at least one of the plurality of insulating layers extends into an opening of the body so as to be interposed between the at least one of the plurality of via layers and the body,
the coil structure further comprises a second coil pattern in a planar spiral form disposed on the other surface of the support member and accommodated in the body, 
and a connection via passing through the support member and connecting the first and second coil patterns to each other,
the support member comprises a through-hole passing through the support member in a region corresponding to a center portion of the first coil pattern and a region corresponding to a center portion of the second coil pattern,
the magnetic substance is disposed in at least a portion of the through-hole,
the support member is an insulating base, and
the support member and the body are comprised of different materials.

19-20.  (Canceled)  

Allowable Subject Matter
Claims 1-5, 7-15 and 18 allowed.
The following is an examiner’s statement of reasons for allowance: Yoshikawa and Sounart does not disclose the coil structure further comprises a second coil pattern in a planar spiral form disposed on the other surface of the support member and accommodated in the body, and a connection via passing through the support member and connecting the first and second coil patterns to each other, the support member comprises a through-hole passing through the support member in a region corresponding to a center portion of the first coil pattern and a region corresponding to a center portion of the second coil pattern, the magnetic substance is disposed in at least a portion of the through-hole, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847